DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim 2, drawn to the method of claim 1, wherein said one or more DSBs are repaired by non- homologous end joining (NHEJ), classified in C12N15/8213, for example.
II. Claim 3, drawn to the method of claim 1, wherein introduction of one or more DSBs in the genome is followed by repair of the one or more DSBs through a homologous recombination mechanism, classified in C12N15/8213, for example.
III. Claims 4-5, drawn to the method of claim 1, wherein the Cas9 endonuclease further comprises one or more subcellular localization domains, classified in C12N15/8213, for example.
IV. Claims 6-8, drawn to the method of claim 1, wherein the Cas9 endonuclease further comprises one or more cell penetrating peptide domains (CPPs), classified in C12N15/8213, for example.
V. Claims 9-11, drawn to the method of claim 1, wherein the Cas9 endonuclease protein is co-transfected with one or more plasmids encoding one or more exonucleases, classified in C12N15/8213, for example.
VI. Claims 12-14, drawn to the method of claim 1, wherein said plant cell is from a crop species of alfalfa, barley, bean, corn, cotton, flax, pea, rape, rice, rye, safflower, sorghum, soybean, sunflower, tobacco, or wheat, classified in C12N15/8213, for example.
. Claim 15, drawn to the method of claim 1, wherein transfection is effected through delivery of said purified Cas9 endonuclease protein into isolated plant protoplasts, classified in C12N15/8213, for example.
VIII. Claim 16, drawn to the method of claim 1, wherein transfection is effected through delivery of said purified Cas9 endonuclease protein by biolistic transformation, classified in C12N15/8213, for example.
IX. Claim 17, drawn to the method of claim 1, further comprising regenerating the plant cell or cells having the detectable targeted genomic modification into a plant, classified in C12N15/8213, for example.
X. Claim 18, drawn to a kit for targeted genetic modification of a plant genome without inserting exogenous genetic material, said kit comprising: (i) one or more Cas9 proteins; (ii) one or more plant protoplasts or whole cultured plant cells; and optionally (iii) one or more DNA plasmid vectors encoding one or more TREX family exonucleases, classified in C12N9/22, for example.

Claim 1 link(s) inventions I-IX.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the different methods require the use of different materials and/or different method steps and/or produce different outcomes. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions X and I-IX are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the kit of invention X is not used to practice, and is not produced by practicing, the method of inventions I-IX. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662